DISSENTING OPINION
Bland, Judge:
I cannot concur in the decision of the majority because it leads to such an anomalous result that it seems to me to be obvious that a misapplication of the law has been made.
In the first place, it is not disputed, and should not be, that one machine or one article, if so large and valuable that more than one is rarely sold at a time, may constitute a “usual wholesale” quantity “in the ordinary course of trade” as called for by the statute. To hold otherwise would, in many instances, lead to a determination that there was no foreign or export value for imported merchandise, although enormous quantities were sold without restriction in the country of origin. When the framers of the definitions of the values, found in the statute, used the term “in the usual wholesale quantities ”, they, no doubt, had uppermost in mind the great bulk of articles *222which were sold in quantities of more than one. Our difficulty arises when we attempt to make this definition fit articles like .those involved in this appeal.
The majority opinion does not hold that one article is not a wholesale quantity but it does hold, I think, (and this is one of the most grievous errors of the majority) that if one article is sold to a user, it is not a wholesale quantity if sales and offers of sale of more than one article at a time in the principal markets of England for export to countries other than to the United States are shown.
This record shows that the overwhelming bulk of the business of the English manufacturer — practically all of it — is directly with the user, sales of one at a time. The nature of the article necessarily brings about this situation. In this case, the parties interested in having more than one rotoscope declared to be the wholesale quantity made diligent search for all evidence of sales of more than one at a time, and according to the majority but three unrestricted sales of more than one could be found, and these were scattered over a period of about two years. The majority then discards all the sales in England of one at a time because these three exceptional sales were made, all for export, and then it proceeds to apply the rule laid down in the in the case of United States v. Minkus, 21 C. C. P. A. (Customs) 382, T. D. 46912. Having discarded the great bulk of the foreign manufacturer’s business, I must concede that the majority opinion is consistent with the majority holding in the Minkus case. I did not agree when that case was decided that the arbitrary selection of the majority of sales and/or offers for sale in determining what is the wholesale quantity should in every instance be required. My views in this regard are expressed in the concurring opinion in the Minkus case and will not be repeated here.
The decision of the majority now further complicates matters and makes the appraisement of imported merchandise more unsettled and more unsatisfactory by holding in effect that if there are sales or offers for sale for export of more than one article at a time, it is evidence that the sale of one for home consumption is not a wholesale quantity. In this holding, this court’s decision in Keve & Young v. United States, 11 Ct. Cust. Appls. 94, T. D. 38747, is relied upon for supporting authority. That case involved a provision of the tariff act of 1913 which differs in essential respects from the one now under consideration. In that case, the sales of more than one, relied upon, were made to dealers in Ireland, then a part of the United Kingdom of Great Britain and Ireland, the country of manufacture. Also, in the Keve & Young case, the question of making a sale “not for resale” was emphasized. We abandoned this emphasized suggestion in the case next below cited. A study of the Keve & Young case discloses that the ordinary course of trade in England in the article involved *223in that case was so controlled and restricted as to make it undesirable to accept prices of the sales of one at a time as proof of value. No such situation confronts us here.
The majority, in applying the holding in the Keve & Young case, and in basing its decision, in part, upon the fact that the rotoscopes sold for home consumption are sold directly to the user, in my judgment, has gone absolutely contrary to what this court has very carefully said, after long-continued wrestling with this problem, in United States v. Richard & Co., 15 Ct. Cust. Appls. 143, T. D. 42216, and elsewhere. In the Richard & Co. case is found the following:
It is argued because sales to wholesalers are all made at the same price that therefore this price thus becomes the wholesale price. But it will be observed that the statute does not thus establish the wholesale price. Section 402 (b) does not provide that the wholesale price shall be the price to wholesalers, but the price in the usual wholesale quantities. The law is not concerned with the persons who buy, but the manner in which they buy. (Italics quoted.)
The majority seems to give great weight, and I think this is particularly unfortunate, to an affidavit of the secretary of the English manufacturing company which contains the following language:
has at all times sold identical rotoscopes in the home market in England in retail quantities of one directly to the user. (Italics quoted.)
Does the affidavit of the interested English manufacturer that the sale of one article at a time is the sale of a retail quantity have any binding effect upon this court? We are to determine as a matter of law whether the facts in this record show that the sales of one at a time is a retail quantity and the opinion of an interested witness on this subject should absolutely be ignored. The holding of the majority as to this wholly immaterial statement may bring about undesirable results not now clearly foreseen.
Now, let us see where this decision is likely to lead us. First, it will be looked upon as some authority to the effect that no sale to a user, in whatever quantities, can be counted in applying the Minhus rule. It may be reasoned that where sales are made by the maker to the user it is a retail transaction and, therefore, involves only a retail quantity.
Second, in this court we must affirm the decision of the lower court in reappraisement appeals, even though manifestly contrary to the weight of the evidence, if there is any substantial evidence in the record to support it. We may be required, by reason of this fact, to affirm an obviously erroneous decision upon the substantial evidence rule, when the evidence consists merely of an affidavit of a foreign manufacturer which states what amounts to a legal conclusion that a certain quantity is a retail quantity or is a wholesale quantity.
*224Third, all that the foreign manufacturer of big machines, who sells them one at a time at a high price, need do in order to get a low appraised value of the merchandise which he sends into this country, is to show that he has freely offered to sell or did sell at a great discount two machines for export to a country other than the United States. Surely Congress never contemplated that such a value so established should be accepted in the appraisement of imported merchandise.
For the above reasons, I am of the opinion that the original appraisement of this merchandise should stand.